COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §
 DAVID E. JONES,                                                  No. 08-19-00196-CV
                                                §
                              Appellant,                            Appeal from the
                                                §
 v.                                                            County Court at Law No. 1
                                                §
 WILLIAM D. POWERS,                                             of Travis County, Texas
                                                §
                               Appellee.                       (TC# C-1-CV-17-003737)
                                                §

                                MEMORANDUM OPINION

       Pending before the Court is a motion to consolidate the instant appeal with cause number

08-19-00111-CV, styled David E. Jones v. Eric M. Willie and William D. Powers because both

appeals arise out of the same trial court cause number. Appellant requests that the appeals be

consolidated into a single appellate cause number. The motion to consolidate the appeals into a

single appellate cause number is granted. Therefore, it is ordered that cause number 08-19-00196-

CV be consolidated with 08-19-00111-CV. On our own motion, we have entered a consolidation

order in cause number 08-19-00111-CV. The notice of appeal filed on June 4, 2019 in cause

number 08-19-00196-CV shall be filed as an amended notice of appeal in cause number 08-19-

00111-CV. Further, the motion filed by Appellant on July 31, 2019, shall be filed and ruled on in

cause number 08-19-00111-CV. This appeal is ordered dismissed due to consolidation. The

Court’s mandate will issue immediately.


                                            GINA M. PALAFOX, Justice
August 1, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.